Exhibit 10.1

 

TRIANGLE PETROLEUM CORPORATION
AMENDED AND RESTATED 2011 OMNIBUS INCENTIVE PLAN

 

1.Establishment and Purpose.

 

The purpose of the Triangle Petroleum Corporation Amended and Restated 2011
Omnibus Incentive Plan (the “Plan”) is to promote the interests of the Company
and the stockholders of the Company by providing directors, officers, employees
and consultants of the Company with appropriate incentives and rewards to
encourage them to enter into and continue in the employ or service of the
Company, to acquire a proprietary interest in the long-term success of the
Company and to reward the performance of individuals in fulfilling short-term
and long-term corporate objectives.

 

2.Administration of the Plan.

 

The Plan shall be administered by a Committee appointed by the Board of
Directors. The Committee shall have the authority, in its sole discretion,
subject to and not inconsistent with the express terms and provisions of the
Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the type and number of Awards to be
granted (including whether an Option granted is an Incentive Stock Option or a
Nonqualified Stock Option); to determine the number of shares of stock to which
an Award may relate and the terms, conditions, restrictions and performance
criteria, if any, relating to any Award; to determine whether, to what extent,
and under what circumstances an Award may be settled, cancelled, forfeited,
exchanged or surrendered; to make adjustments in the performance goals that may
be required for any award in recognition of unusual or nonrecurring events
affecting the Company or the financial statements of the Company (to the extent
not inconsistent with Section 162(m) of the Code, if applicable), or in response
to changes in applicable laws, regulations, or accounting principles; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of Award Agreements; and to make all other determinations deemed
necessary or advisable for the administration of the Plan.

 

The Committee may, in its absolute discretion, without amendment to the Plan,
(a) accelerate the date on which any Option granted under the Plan becomes
exercisable, waive or amend the operation of Plan provisions respecting exercise
after termination of employment or otherwise adjust any of the terms of such
Option, and (b) accelerate the vesting date, or waive any condition imposed
hereunder, with respect to any share of Restricted Stock, or other Award or
otherwise adjust any of the terms applicable to any such Award. Notwithstanding
the foregoing, and subject to Sections 4(c), neither the Board of Directors, the
Committee nor their respective delegates shall have the authority to re-price
(or cancel and/or re-grant) any Option, Stock Appreciation Right or, if
applicable, other Award at a lower exercise, base or purchase price without
first obtaining the approval of the Company’s stockholders.

 

Subject to Section 162(m) of the Code and except as required by Rule 16b-3 with
respect to grants of Awards to individuals who are subject to Section 16 of the
Exchange Act, or as otherwise required for compliance with Rule 16b-3 or other
applicable law, the Committee may delegate all or any part of its authority
under the Plan to an employee, employees or committee of employees.

 

Subject to Section 162(m) of the Code and Section 16 of the Exchange Act, to the
extent the Committee deems it necessary, appropriate or desirable to comply with
foreign law or practices and to further the purpose of the Plan, the Committee
may, without amending this Plan, establish special rules applicable to Awards
granted to Participants who are foreign nationals, are employed outside the
United States, or both, including rules that differ from those set forth in the
Plan, and grant Awards to such Participants in accordance with those rules.

 

1

 

 

All decisions, determinations and interpretations of the Committee or the Board
of Directors shall be final and binding on all persons with any interest in an
Award, including the Company and the Participant (or any person claiming any
rights under the Plan from or through any Participant). No member of the
Committee or the Board of Directors shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award.

 

3.Definitions.

 

(a)          “Award Agreement” shall mean the written agreement between the
Company and a Participant evidencing an Award.

 

(b)          “Annual Incentive Award” shall mean an Award described in Section
6(f) hereof that is based upon a period of one year or less.

 

(c)          “Award” shall mean any Option, Restricted Stock, Stock Bonus award,
Stock Appreciation Right, Performance Award, Other Stock-Based Award or Other
Cash-Based Award granted pursuant to the terms of the Plan.

 

(d)          “Board of Directors” shall mean the Board of Directors of the
Company.

 

(e)          “Cause” shall have the meaning assigned to such term in any
individual employment or severance agreement or Award Agreement with the
Participant or, if no such agreement exists or if such agreement does not define
“Cause,” Cause shall mean (i) Participant’s act(s) of gross negligence or
willful misconduct in the course of Participant’s employment hereunder that is
or could reasonably be expected to be materially injurious to the Company or any
of its Subsidiaries, (ii) willful failure or refusal by Participant to perform
in any material respect his or her duties or responsibilities, (iii)
misappropriation by Participant of any assets of the Company or any of its
Subsidiaries, (iv) embezzlement or fraud committed by Participant, or at his or
her direction, (v) Participant’s conviction of, or pleading “guilty” or “ no
contest” to a felony under United States state or federal law.

 

(f)          A “Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

 

(i)          any Person is or becomes the “Beneficial Owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 30% or more of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

 

(ii)         the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board of Directors and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s stockholders was approved or recommended by a vote of at least a
two-thirds of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

2

 

 

(iii)        there is consummated a merger or consolidation of the Company with
any other corporation other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company) representing 30% or more of the combined voting power of the
Company’s then outstanding securities; or

 

(iv)        the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

(g)          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder. References in the
Plan to specific sections of the Code shall be deemed to include any successor
provisions thereto.

 

(h)          “Committee” shall mean, at the discretion of the Board of
Directors, a Committee of the Board of Directors, which shall consist of two or
more persons, each of whom, unless otherwise determined by the Board of
Directors, is an “outside director” within the meaning of Section 162(m) of the
Code and a “nonemployee director” within the meaning of Rule 16b-3.

 

(i)          “Company” shall mean Triangle Petroleum Corporation, a Nevada
corporation, and, where appropriate, each of its Subsidiaries.

 

(j)          “Company Stock” shall mean the common stock of the Company, par
value $.00001 per share.

 

(k)          “Disability” shall mean permanent disability as determined pursuant
to the Company’s long-term disability plan or policy, in effect at the time of
such disability.

 

(l)          “Effective Date” shall mean the date as of which this Plan is
adopted by the Board of Directors.

 

(m)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

3

 

 

(n)          The “Fair Market Value” of a share of Company Stock, as of a date
of determination, shall mean (i) the closing sales price per share of Company
Stock on the U.S. national securities exchange on which such stock is
principally traded on the date of the grant of such Award or (ii) if the shares
of Company Stock are not then listed on any national securities exchange or
traded in an over-the-counter market or the value of such shares is not
otherwise determinable, such value as determined by the Committee in good faith
upon the advice of a qualified valuation expert. In no event shall the fair
market value of any share of Company Stock, the Option exercise price of any
Option, the appreciation base per share of Company Stock under any Stock
Appreciation Right, or the amount payable per share of Company Stock under any
other Award, be less than the par value per share of Company Stock.

 

(o)          “Full Value Award” means any Award, other than an Option or a Stock
Appreciation Right, which Award is settled in Stock.

 

(p)          “Incentive Stock Option” shall mean an Option that is an “incentive
stock option” within the meaning of Section 422 of the Code, or any successor
provision, and that is designated by the Committee as an Incentive Stock Option.

 

(q)          “Long Term Incentive Award” shall mean an Award described in
Section 6(g) hereof that is based upon a period in excess of one year.

 

(r)          “Nonemployee Director” shall mean a member of the Board of
Directors who is not an employee of the Company.

 

(s)          “Nonqualified Stock Option” shall mean an Option other than an
Incentive Stock Option.

 

(t)          “Option” shall mean an option to purchase shares of Company Stock
granted pursuant to Section 6(b).

 

(u)          “Other Cash-Based Award” shall mean a right or other interest
granted to a Participant pursuant to Section 6(g) hereof other than an Other
Stock-Based Award.

 

(v)         “Other Stock-Based Award” shall mean a right or other interest
granted to a Participant, valued in whole or in part by reference to, or
otherwise based on, or related to, Company Stock pursuant to Section 6(g)
hereof, including but not limited to (i) unrestricted Company Stock awarded as a
bonus or upon the attainment of performance goals or otherwise as permitted
under the Plan, and (ii) a right granted to a Participant to acquire Company
Stock from the Company containing terms and conditions prescribed by the
Committee.

 

(w)          “Participant” shall mean an employee, consultant or director of the
Company to whom an Award is granted pursuant to the Plan, and, upon the death of
the employee, consultant or director, his or her successors, heirs, executors
and administrators, as the case may be.

 

(x)         “Performance Award” shall mean an Award granted to a Participant
pursuant to Section 6(f) hereof.

 

(y)          “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, except that such term shall not include (i) the Company, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

4

 

 

(z)          “Restricted Stock” shall mean a share of Company Stock which is
granted pursuant to the terms of Section 6(e) hereof.

 

(aa)          “Rule 16b-3” shall mean the Rule 16b-3 promulgated under the
Exchange Act, as amended from time to time.

 

(bb)          “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.

 

(cc)         “Stock Appreciation Right” shall mean the right, granted to a
Participant under Section 6(d), to be paid an amount measured by the
appreciation in the Fair Market Value of a share of Company Stock from the date
of grant to the date of exercise of the right, with payment to be made in cash
and/or a share of Company Stock, as specified in the Award or determined by the
Committee.

 

(dd)         “Stock Bonus” shall mean a bonus payable in shares of Company Stock
granted pursuant to Section 6(e) hereof.

 

(ee)         “Subsidiary” shall mean a “subsidiary corporation” within the
meaning of Section 424(f) of the Code.

 

4.Stock Subject to the Plan.

 

(a)          Shares Available for Awards.

 

The maximum number of shares of Company Stock reserved for issuance under the
Plan (all of which may be granted as Incentive Stock Options) shall be 5,900,000
shares, subject to adjustments as provided herein. Notwithstanding the forgoing,
of the 5,900,000 shares originally reserved for issuance under this Plan, no
more than 75% of such shares shall be issued as Full Value Awards. Shares
reserved under the Plan may be authorized but unissued Company Stock or
authorized and issued Company Stock held in the Company’s treasury. The
Committee may direct that any stock certificate evidencing shares issued
pursuant to the Plan shall bear a legend setting forth such restrictions on
transferability as may apply to such shares pursuant to the Plan.

 

(b)          Individual Limitation.

 

To the extent required by Section 162(m) of the Code, the total number of shares
of Company Stock subject to Awards (other than an Other Cash-Based Award)
awarded to any one Participant during any tax year of the Company, shall not
exceed 500,000 shares (subject to adjustment as provided herein). With respect
to Other Cash-Based Awards intended to qualify as performance based compensation
under Section 162(m) of the Code, (i) the maximum value of the aggregate payment
that any Participant may receive with respect to any such Other Cash-Based Award
that is an Annual Incentive Award is $2,500,000, (ii) the maximum value of the
aggregate payment that any Participant may receive with respect to any such
Other Cash-Based Award that is a Long Term Incentive Award is the amount set
forth in clause (i) above multiplied by a fraction, the numerator of which is
the number of months in the performance period and the denominator of which is
twelve and (iii) such additional rules set forth in Section 6(f) applicable to
Awards intended to qualify as performance-based compensation under Section
162(m) shall apply.

 

5

 

 

(c)          Adjustment for Change in Capitalization.

 

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Company Stock, or other property),
recapitalization, Company Stock split, reverse Company Stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event, makes an
adjustment appropriate in order to prevent dilution or enlargement of the rights
of Participants under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of (i)
the number and kind of shares of Company Stock which may thereafter be issued in
connection with Awards, (ii) the number and kind of shares of Company Stock,
securities or other property (including cash) issued or issuable in respect of
outstanding Awards, (iii) the exercise price, grant price or purchase price
relating to any Award, and (iv) the maximum number of shares subject to Awards
which may be awarded to any employee during any tax year of the Company;
provided, that, with respect to Incentive Stock Options, any such adjustment
shall be made in accordance with Section 424 of the Code; and provided, further
that, no such adjustment shall cause any Award hereunder which is or could be
subject to Section 409A of the Code to fail to comply with the requirements of
such section.

 

(d)          Reuse of Shares.

 

Except as set forth below, if any shares subject to an Award are forfeited,
cancelled, exchanged or surrendered, or if an Award terminates or expires
without a distribution of shares to the Participant, the shares of stock with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
exchange, surrender, withholding, termination or expiration, again be available
for Awards under the Plan. Notwithstanding the foregoing, upon the exercise of
any Award granted in tandem with any other Awards, such related Awards shall be
cancelled to the extent of the number of shares of Company Stock as to which the
Award is exercised and such number of shares shall no longer be available for
Awards under the Plan. In addition, notwithstanding the forgoing, the shares of
stock surrendered or withheld as payment of either the exercise price of an
Option (including shares of stock otherwise underlying an Award of a Stock
Appreciation Right that are retained by the Company to account for the
appreciation base of such Stock Appreciation Right) and/or withholding taxes in
respect of an Award shall no longer be available for Awards under the Plan.

 

5.Eligibility.

 

The persons who shall be eligible to receive Awards pursuant to the Plan shall
be the individuals the Committee shall select from time to time, who are
employees (including officers of the Company and its Subsidiaries, whether or
not they are directors of the Company or its Subsidiaries), Nonemployee
Directors, and consultants of the Company or its Subsidiaries; provided, that
Incentive Stock Options shall be granted only to employees (including officers
and directors who are also employees) of the Company or its Subsidiaries.

 

6.Awards Under the Plan.

 

(a)          Award Agreement.

 

The Committee may grant Awards in such amounts and with such terms and
conditions as the Committee shall determine in its sole discretion, subject to
the terms and provisions of the Plan. Each Award granted under the Plan (except
an unconditional Stock Bonus) shall be evidenced by an Award Agreement as the
Committee may in its sole discretion deem necessary or desirable and unless the
Committee determines otherwise, such Award Agreement must be signed,
acknowledged and returned by the Participant to the Company. Unless the
Committee determines otherwise, any failure by the Participant to sign and
return the Award Agreement within such period of time following the granting of
the Award as the Committee shall prescribe shall cause such Award to the
Participant to be null and void. By accepting an Award or other benefits under
the Plan (including participation in the Plan), each Participant, shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, all provisions of the Plan and the Award Agreement.

 

6

 

 

(b)          Stock Options.

 

(i)          Grant of Stock Options. The Committee may grant Options under the
Plan to purchase shares of Company Stock in such amounts and subject to such
terms and conditions as the Committee shall from time to time determine in its
sole discretion, subject to the terms and provisions of the Plan. The exercise
price of the shares purchasable under an Option shall be determined by the
Committee, but in no event shall the exercise price be less than the Fair Market
Value per share on the grant date of such Option. The date as of which the
Committee adopts a resolution granting an Option shall be considered the day on
which such Option is granted, unless such resolution specifies a later date.

 

(ii)         Each Option shall be clearly identified in the applicable Award
Agreement as either an Incentive Stock Option or a Nonqualified Stock Option and
shall state the number of shares of Company Stock to which the Option (and/or
each type of Option) relates.

 

(c)          Special Requirements for Incentive Stock Options.

 

(i)          To the extent that the aggregate Fair Market Value of shares of
Company Stock with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year under the Plan and any
other stock option plan of the Company shall exceed $100,000, such Options shall
be treated as Nonqualified Stock Options. Such Fair Market Value shall be
determined as of the date on which each such Incentive Stock Option is granted.

 

(ii)         No Incentive Stock Option may be granted to an individual if, at
the time of the proposed grant, such individual owns (or is deemed to own under
the Code) stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company unless (A) the exercise price of
such Incentive Stock Option is at least 110 percent of the Fair Market Value of
a share of Company Stock at the time such Incentive Stock Option is granted and
(B) such Incentive Stock Option is not exercisable after the expiration of five
years from the date such Incentive Stock Option is granted.

 

(d)          Stock Appreciation Rights.

 

(i)          The Committee may grant a related Stock Appreciation Right in
connection with all or any part of an Option granted under the Plan, either at
the time such Option is granted or at any time thereafter prior to the exercise,
termination or cancellation of such Option, and subject to such terms and
conditions as the Committee shall from time to time determine in its sole
discretion, consistent with the terms and provisions of the Plan; provided,
however, that in no event shall the appreciation base of the shares of Company
Stock subject to the Stock Appreciation Right be less than the Fair Market Value
per share on the grant date of such Stock Appreciation Right. The holder of a
related Stock Appreciation Right shall, subject to the terms and conditions of
the Plan and the applicable Award Agreement, have the right by exercise thereof
to surrender to the Company for cancellation all or a portion of such related
Stock Appreciation Right, but only to the extent that the related Option is then
exercisable, and to be paid therefor an amount equal to the excess (if any) of
(A) the aggregate Fair Market Value of the shares of Company Stock subject to
the related Stock Appreciation Right or portion thereof surrendered (determined
as of the exercise date), over (B) the aggregate appreciation base of the shares
of Company Stock subject to the Stock Appreciation Right or portion thereof
surrendered. Upon any exercise of a related Stock Appreciation Right or any
portion thereof, the number of shares of Company Stock subject to the related
Option shall be reduced by the number of shares of Company Stock in respect of
which such Stock Appreciation Right shall have been exercised.

 

7

 

 

(ii)         The Committee may grant unrelated Stock Appreciation Rights in such
amount and subject to such terms and conditions, as the Committee shall from
time to time determine in its sole discretion, subject to the terms and
provisions of the Plan; provided, however, that in no event shall the
appreciation base of the shares of Company Stock subject to the Stock
Appreciation Right be less than the Fair Market Value per share on the grant
date of such Stock Appreciation Right. The holder of an unrelated Stock
Appreciation Right shall, subject to the terms and conditions of the Plan and
the applicable Award Agreement, have the right to surrender to the Company for
cancellation all or a portion of such Stock Appreciation Right, but only to the
extent that such Stock Appreciation Right is then exercisable, and to be paid
therefor an amount equal to the excess (if any) of (A) the aggregate Fair Market
Value of the shares of Company Stock subject to the Stock Appreciation Right or
portion thereof surrendered (determined as of the exercise date), over (B) the
aggregate appreciation base of the shares of Company Stock subject to the Stock
Appreciation Right or portion thereof surrendered.

 

(iii)        The grant or exercisability of any Stock Appreciation Right shall
be subject to such conditions as the Committee, in its sole discretion, shall
determine.

 

(e)          Restricted Stock and Stock Bonus.

 

(i)          The Committee may grant Awards of Restricted Stock, alone or in
tandem with other Awards under the Plan, subject to such restrictions, terms and
conditions, as the Committee shall determine in its sole discretion and as shall
be evidenced by the applicable Award Agreements. The vesting of an Award of
Restricted Stock granted under the Plan may be conditioned upon the completion
of a specified period of employment or service with the Company or any
Subsidiary, upon the attainment of specified performance goals, and/or upon such
other criteria as the Committee may determine in its sole discretion.

 

(ii)         Notwithstanding the foregoing, if the vesting condition for any
Full Value Award (including an Award of Restricted Stock) relates exclusively to
the passage of time and continued employment of a Participant who is an employee
of the Company, such time period shall not be less than 36 months, with no more
than thirty-three and one-third percent (33⅓%) of the Award vesting every 12
months from the date of the Award, subject to Sections 7 and 8. If the vesting
condition for any Full Value Award (including an Award of Restricted Stock)
relates to the attainment of specified Performance Goals, such Full Value Award
shall vest over a performance period of not less than one (1) year, subject to
Sections 7 and 8.

 

(iii)        Each Award Agreement with respect to an Award of Restricted Stock
shall set forth the amount (if any) to be paid by the Participant with respect
to such Award and when and under what circumstances such payment is required to
be made.

 

(iv)        The Committee may, upon such terms and conditions as the Committee
determines in its sole discretion, provide that a certificate or certificates
representing the shares underlying an Award of Restricted Stock shall be
registered in the Participant’s name and bear an appropriate legend specifying
that such shares are not transferable and are subject to the provisions of the
Plan and the restrictions, terms and conditions set forth in the applicable
Award Agreement, or that such certificate or certificates shall be held in
escrow by the Company on behalf of the Participant until such shares become
vested or are forfeited. Except as provided in the applicable Award Agreement,
no shares underlying an Award of Restricted Stock may be assigned, transferred,
or otherwise encumbered or disposed of by the Participant until such shares have
vested in accordance with the terms of such Award.

 

8

 

 

(v)         If and to the extent that the applicable Award Agreement may so
provide, a Participant shall have the right to vote and receive dividends on the
shares underlying an Award of Restricted Stock granted under the Plan. Unless
otherwise provided in the applicable Award Agreement, any stock received as a
dividend on or in connection with a stock split of the shares underlying an
Award of Restricted Stock shall be subject to the same restrictions as the
shares underlying such Award of Restricted Stock.

 

(vi)        The Committee may grant Awards of Stock Bonus, alone or in tandem
with other Awards under the Plan, subject to such terms and conditions as the
Committee shall determine in its sole discretion and as may be evidenced by the
applicable Award Agreement.

 

(f)          Performance Awards.

 

(i)          The Committee may grant Performance Awards, alone or in tandem with
other Awards under the Plan, to acquire shares of Company Stock in such amounts
and subject to such terms and conditions as the Committee shall from time to
time in its sole discretion determine, subject to the terms of the Plan. To the
extent necessary to satisfy the short-term deferral exception to Section 409A of
the Code, unless the Committee shall determine otherwise, the Performance Awards
shall provide that payment shall be made within 2½ months after the end of the
year in which the Participant has a legally binding vested right to such Award.

 

(ii)         In the event that the Committee grants a Performance Award or other
Award (other than Nonqualified Stock Option or Incentive Stock Option or Stock
Appreciation Right) that is intended to constitute qualified performance-based
compensation within the meaning Section 162(m) of the Code, the following rules
shall apply (as such rules may be modified by the Committee to conform with
Section 162(m) of the Code and the Treasury Regulations thereunder as may be in
effect from time to time, and any amendments, revisions or successor provisions
thereto): (A) payments under the Performance Award shall be made solely on
account of the attainment of one or more objective performance goals established
in writing by the Committee not later than 90 days after the commencement of the
period of service to which the Performance Award relates (but, in no event after
25 percent of the period of service has elapsed); (B) the performance goal(s) to
which the Performance Award relates shall be based on one or more of the
following business criteria applied to the Participant and/or a business unit or
the Company and/or a Subsidiary: (1) total shareholder return; (2) net revenues
(3) return on total stockholders’ equity; (4) earnings per share of Company
Stock; (5) net income (before or after taxes); (6) return on assets; (7) return
on investment; (8) return on capital; (9) economic value added; (10) operating
budget or margin; (11) contribution margin; (12) earnings from continuing
operations; levels of expense, cost or liability; (13) earnings before all or
any interest, taxes, depreciation, amortization and/or exploration expense
(“EBIT”, “EBITA”, “EBITDA” or “EBITDAX”); (14) debt reduction; (15) market
share; (16) reserve growth; (17) reserve replacement; (18) production growth;
(19) finding/development costs; (20) lease operating expense; (21) captured
prospects; (22) prospecting licenses signed; (23) operated prospects matured to
drill ready; (24) drilling programs commenced; (25) drillable prospects,
capabilities and critical path items established; (26) third-party capital
sourcing; (27) captured net risked resource potential; (28) acquisition cost
efficiency; (29) central lease sale position; (30) acquisitions of oil and gas
interests; (31) increases in proved, probable or possible reserves; (32) finding
and development costs; (33) overhead costs; (34) general and administration
expense; (35) any combination of, or a specified increase or decrease of one or
more of the foregoing over a specified period; and (36) such other criteria as
the stockholders of the Company may approve; in each case as applicable, as
determined in accordance with generally accepted accounting principles; and (C)
once granted, the Committee may not have discretion to increase the amount
payable under such Award; provided, however, that whether or not an Award is
intended to constitute qualified performance-based compensation within the
meaning of Section 162(m) of the Code, the Committee, to the extent provided by
the Committee at the time the Award is granted or as otherwise permitted under
Section 162(m) of the Code, shall have the authority, to the extent permitted by
Section 162(m) of the Code to the extent applicable, to make appropriate
adjustments in performance goals under an Award to reflect the impact of
extraordinary items not reflected in such goals. For purposes of the Plan,
extraordinary items shall be defined as (1) any profit or loss attributable to
acquisitions or dispositions of stock or assets, (2) any changes in accounting
standards that may be required or permitted by the Financial Accounting
Standards Board or adopted by the Company after the goal is established, (3) all
items of gain, loss or expense for the year related to restructuring charges for
the Company, (4) all items of gain, loss or expense for the year determined to
be extraordinary or unusual in nature or infrequent in occurrence or related to
the disposal of a segment of a business, (5) all items of gain, loss or expense
for the year related to discontinued operations that do not qualify as a segment
of a business as defined in APB Opinion No. 30 and (6) such other items as may
be prescribed by Section 162(m) of the Code and the Treasury Regulations
thereunder as may be in effect from time to time, and any amendments, revisions
or successor provisions and any changes thereto. The Committee shall, prior to
making payment under any Award under this Section 6(f), certify in writing that
all applicable performance goals have been attained. Notwithstanding anything to
the contrary contained in the Plan or in any applicable Award Agreement, no
dividends or dividend equivalents will be paid with respect to unvested
Performance Awards.

 

9

 

 

(g)          Other Stock-or Cash-Based Awards.

 

The Committee is authorized to grant Awards to Participants in the form of Other
Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee to be
consistent with the purposes of the Plan. To the extent necessary to satisfy the
short-term deferral exception to Section 409A of the Code, unless the Committee
shall determine otherwise, the Awards shall provide that payment shall be made
within 2½ months after the end of the year in which the Participant has a
legally binding vested right to such Award. The Committee may establish such
other rules applicable to the Other Stock- or Cash-Based Awards to the extent
not inconsistent with Section 162(m) of the Code.

 

(h)          Exercisability of Awards; Cancellation of Awards in Certain Cases.

 

(i)          Except as hereinafter provided, each Award Agreement with respect
to an Option or Stock Appreciation Right shall set forth the period during which
and the conditions subject to which the Option or Stock Appreciation Right
evidenced thereby shall be exercisable, and each Award Agreement with respect to
an Award of Restricted Stock, an Award of Stock Bonus, Performance Award or
other Award shall set forth the period after which and the conditions subject to
which amounts underlying such Award shall vest or be deliverable, all such
periods and conditions to be determined by the Committee in its sole discretion.

 

(ii)         Except as provided in Section 7(d) hereof, no Option or Stock
Appreciation Right may be exercised and no shares of Company Stock underlying
any other Award under the Plan may vest or become deliverable more than ten (10)
years after the date of grant (the “Stated Expiration Date”).

 

(iii)        Except as provided in Section 7 hereof, no Option or Stock
Appreciation Right may be exercised and no shares of Common Stock underlying any
other Award under the Plan may vest or become deliverable unless the Participant
is at such time in the employ (for Participants who are employees) or service
(for Participants who are Nonemployee Directors or consultants) of the Company
or a Subsidiary (or a company, or a parent or subsidiary company of such
company, issuing or assuming the relevant right or Award in a Change in Control)
and has remained continuously so employed or in service since the relevant date
of grant of the Award.

 

(iv)        An Option or Stock Appreciation Right shall be exercisable by the
filing of a written notice of exercise or a notice of exercise in such other
manner with the Company, on such form and in such manner as the Committee shall
in its sole discretion prescribe, and by payment in accordance with Section 6(i)
hereof.

 

10

 

 

(v)         Unless the applicable Award Agreement provides otherwise, the
“Option exercise date” and the “Stock Appreciation Right exercise date” shall be
the date that the written notice of exercise, together with payment, are
received by the Company.

 

(i)          Payment of Award Price.

 

(i)          Unless the applicable Award Agreement provides otherwise or the
Committee in its sole discretion otherwise determines, any written notice of
exercise of an Option or Stock Appreciation Right must be accompanied by payment
of the full Option or Stock Appreciation Right exercise price.

 

(ii)         Payment of the Option exercise price and of any other payment
required by the Award Agreement to be made pursuant to any other Award shall be
made in any combination of the following: (A) by certified or official bank
check payable to the Company (or the equivalent thereof acceptable to the
Committee), (B) with the consent of the Committee in its sole discretion, by
personal check (subject to collection) which may in the Committee’s discretion
be deemed conditional, (C) unless otherwise provided in the applicable Award
Agreement, and as permitted by the Committee, by delivery of previously-acquired
shares of Common Stock owned by the Participant having a Fair Market Value
(determined as of the Option exercise date, in the case of Options, or other
relevant payment date as determined by the Committee, in the case of other
Awards) equal to the portion of the exercise price being paid thereby; and/or
(D) unless otherwise provided in applicable Award Agreement, and as permitted by
the Committee, on a net-settlement basis with the Company withholding the amount
of Common Stock sufficient to cover the exercise price and tax withholding
obligation. Payment in accordance with clause (D) of this Section 6(i)(ii) may
be deemed to be satisfied, if and to the extent that the applicable Award
Agreement so provides or the Committee permits, by delivery to the Company of an
assignment of a sufficient amount of the proceeds from the sale of Company Stock
to be acquired pursuant to the Award to pay for all of the Company Stock to be
acquired pursuant to the Award and an authorization to the broker or selling
agent to pay that amount to the Company and to effect such sale at the time of
exercise or other delivery of shares of Company Stock.

 

7.Termination of Employment.

 

(a)          Unless the applicable Award Agreement provides otherwise or the
Committee in its sole discretion determines otherwise, upon termination of a
Participant’s employment or service with the Company and its Subsidiaries by the
Company or its Subsidiary for Cause (or in the case of a Nonemployee Director
upon such Nonemployee Director’s failure to be renominated as Nonemployee
Director of the Company), all outstanding Options and Stock Appreciation Rights
granted to such Participant that are either exercisable or not exercisable as of
the date of such termination of employment or service, and any other outstanding
Award which is not vested as of the date of such termination of employment or
service shall terminate upon the date of such termination of employment or
service.

 

(b)          Unless the applicable Award Agreement provides otherwise or the
Committee in its sole discretion determines otherwise, upon termination of the
Participant’s employment or service with the Company and its Subsidiaries for
any reason other than as described in subsection (a) or (c) hereof (including
for death or Disability), the portions of outstanding Options and Stock
Appreciation Rights granted to such Participant that are exercisable as of the
date of such termination of employment or service shall remain exercisable for a
period of ninety (90) days (and shall terminate thereafter), and any payment or
notice provided for under the terms of any other outstanding Award as respects
the portion thereof vested as of the date of termination of employment or
service may be paid or given, for a period of ninety (90) days from and
including the date of termination of employment or service (and shall terminate
thereafter). All additional portions of outstanding Options or Stock
Appreciation Rights granted to such Participant which are not exercisable as of
the date of such termination of employment or service, and any other outstanding
Award which is not vested as of the date of such termination of employment or
service shall terminate upon the date of such termination of employment or
service.

 

11

 

 

(c)          Unless the applicable Award Agreement provides otherwise or the
Committee in its sole discretion determines otherwise, upon termination of a
Participant’s employment or service with the Company and its Subsidiaries (i) by
the Company or its Subsidiaries without Cause (including, in case of a
Nonemployee Director, the failure to be elected as a Nonemployee Director) or
(ii) by the Participant for “good reason” as determined in the Committee’s sole
discretion or any like term as defined under any employment agreement with the
Company or a Subsidiary to which a Participant may be a party to, the portions
of outstanding Options and Stock Appreciation Rights granted to such Participant
which are exercisable as of the date of termination of employment or service of
such Participant shall remain exercisable, and any payment or notice provided
for under the terms of any other outstanding Award as respects the portion
thereof vested as of the date of termination of employment or service may be
paid or given, for a period of one (1) year from and including the date of
termination of employment or service and shall terminate thereafter. Unless the
applicable Award Agreement provides otherwise or the Committee in its sole
discretion determines otherwise, any other outstanding Award shall terminate as
of the date of such termination of employment or service.

 

(d)          Notwithstanding anything in this Section 7 to the contrary, no
Option or Stock Appreciation Right may be exercised and no shares of Company
Stock underlying any other Award under the Plan may vest or become deliverable
past the Stated Expiration Date.

 

8.Effect of Change in Control.

 

Unless otherwise determined in an Award Agreement, in the event of a Change in
Control:

 

(a)          With respect to each outstanding Award that is assumed or
substituted in connection with a Change in Control, in the event of a
termination of a Participant’s employment or service (1) by the Company without
Cause or (2) by the Participant for “good reason” as determined in the
Committee’s sole discretion or any like term as defined under any employment
agreement with the Company or a Subsidiary to which a Participant may be a party
to, during the 24-month period following such Change in Control, on the date of
such termination (i) such Award shall become fully vested and, if applicable,
exercisable, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) any
performance conditions imposed with respect to Awards shall be deemed to be
fully achieved at target levels.

 

(b)          With respect to each outstanding Award that is not assumed or
substituted in connection with a Change in Control, immediately upon the
occurrence of the Change in Control, (i) such Award shall become fully vested
and, if applicable, exercisable, (ii) the restrictions, payment conditions, and
forfeiture conditions applicable to any such Award granted shall lapse, and
(iii) any performance conditions imposed with respect to Awards shall be deemed
to be fully achieved at target levels.

 

(c)          For purposes of this Section 8, an Award shall be considered
assumed or substituted for if, following the Change in Control, the Award
remains subject to the same terms and conditions that were applicable to the
Award immediately prior to the Change in Control except that, if the Award
related to a share of Company Stock, the Award instead confers the right to
receive common stock of the acquiring entity.

 

12

 

 

(d)          Notwithstanding any other provision of the Plan, (i) in the event
of a Change in Control, except as would otherwise result in adverse tax
consequences under Section 409A of the Code, the Board may, in its sole
discretion, provide that each Award shall, immediately upon the occurrence of a
Change in Control, be cancelled in exchange for a payment in cash or securities
in an amount equal to (A) the excess of the consideration paid per share of
Common Stock in the Change in Control over the exercise or purchase price (if
any) per share of Common Stock subject to the Award multiplied by (B) the number
of shares of Common Stock granted under the Award and (ii) with respect to any
Award that constitutes a deferral of compensation subject to Section 409A of the
Code, in the event of a Change in Control that does not constitute a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code and regulations thereunder, such Award shall be settled in
accordance with its original terms or at such earlier time as permitted by
Section 409A of the Code.

 

9.Miscellaneous.

 

(a)          Award Agreements evidencing Awards under the Plan shall contain
such other terms and conditions, not inconsistent with the Plan, as the
Committee may determine in its sole discretion, including penalties for the
commission of competitive acts or other actions detrimental to the Company.
Notwithstanding any other provision hereof, the Committee shall have the right
at any time to deny or delay a Participant’s exercise of Options if such
Participant is reasonably believed by the Committee (i) to be engaged in
material conduct adversely affecting the Company or (ii) to be contemplating
such conduct, unless and until the Committee shall have received reasonable
assurance that the Participant is not engaged in, and is not contemplating, such
material conduct adverse to the interests of the Company.

 

(b)          Participants are and at all times shall remain subject to the
trading window policies adopted by the Company from time to time throughout the
period of time during which they may exercise Options, Stock Appreciation Rights
or sell shares of Company Stock acquired pursuant to the Plan.

 

10.No Special Employment Rights; No Right to Award.

 

(a)          Nothing contained in the Plan or any Award Agreement shall confer
upon any Participant any right with respect to the continuation of employment or
service by the Company or interfere in any way with the right of the Company,
subject to the terms of any separate employment agreement to the contrary, at
any time to terminate such employment or service or to increase or decrease the
compensation of the Participant.

 

(b)          No person shall have any claim or right to receive an Award
hereunder. The Committee’s granting of an Award to a Participant at any time
shall neither require the Committee to grant any other Award to such Participant
or other person at any time or preclude the Committee from making subsequent
grants to such Participant or any other person.

 

11.Securities Matters.

 

(a)          The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any interests in the Plan or any shares of
Company Stock to be issued hereunder or to effect similar compliance under any
other applicable laws. Notwithstanding anything herein to the contrary, the
Company shall not be obligated to cause to be issued or delivered any
certificates evidencing shares of Company Stock pursuant to the Plan unless and
until the Company is advised by its counsel that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and the requirements of any securities exchange on
which shares of Company Stock are traded. The Committee may require, as a
condition of the issuance and delivery of certificates evidencing shares of
Company Stock pursuant to the terms hereof, that the recipient of such shares
make such agreements and representations, and that such certificates bear such
legends, as the Committee, in its sole discretion, deems necessary or desirable.

 

13

 

 

(b)          The transfer of any shares of Company Stock hereunder shall be
effective only at such time as counsel to the Company shall have determined that
the issuance and delivery of such shares is in compliance with all applicable
laws, regulations of governmental authorities and the requirements of any
securities exchange on which shares of Company Stock are traded. The Committee
may, in its sole discretion, defer the effectiveness of any transfer of shares
of Company Stock hereunder in order to allow the issuance of such shares to be
made pursuant to registration or an exemption from registration or other methods
for compliance available under federal or state securities laws. The Committee
shall inform the Participant in writing of its decision to defer the
effectiveness of a transfer. During the period of such deferral in connection
with the exercise of an Award, the Participant may, by written notice, withdraw
such exercise and obtain the refund of any amount paid with respect thereto.

 

12.Withholding Taxes.

 

(a)          Whenever cash is to be paid pursuant to an Award, the Company shall
have the right to deduct therefrom an amount sufficient to satisfy any federal,
state, local and other withholding tax requirements related thereto.

 

(b)          Whenever shares of Company Stock are to be delivered pursuant to an
Award, the Company shall have the right to require the Participant to remit to
the Company in cash an amount sufficient to satisfy any federal, state, local
and other withholding tax requirements related thereto. With the approval of the
Committee, a Participant may satisfy the foregoing requirement by electing to
have the Company withhold from delivery shares of Company Stock having a value
equal to the minimum amount of tax required to be withheld. Such shares shall be
valued at their Fair Market Value on the date of which the amount of tax to be
withheld is determined. Fractional share amounts shall be settled in cash. Such
a withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to an Award.

 

13.Non-Competition, Code of Ethics and Clawback Policy.

 

By accepting Awards and as a condition to the exercise of Awards and the
enjoyment of any benefits of the Plan, including participation therein, each
Participant agrees to be bound by and subject to non-competition,
confidentiality and invention ownership agreements acceptable to the Committee
or any officer or director to whom the Committee elects to delegate such
authority and the Company’s code of ethics policy and other policies applicable
to such Participant as is in effect from time to time. Awards shall be subject
to any clawback policy adopted by the Company from time to time.

 

14.Notification of Election Under Section 83(b) of the Code.

 

If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code, such Participant shall notify the Company of such election within 10
days of filing notice of the election with the Internal Revenue Service.

 

15.Amendment or Termination of the Plan.

 

The Board of Directors or the Committee may, at any time, suspend or terminate
the Plan or revise or amend it in any respect whatsoever; provided, however,
that the requisite stockholder approval shall be required if and to the extent
the Board of Directors or Committee determines that such approval is appropriate
or necessary for purposes of satisfying Sections 162(m) or 422 of the Code or
Rule 16b-3 or other applicable law. Awards may be granted under the Plan prior
to the receipt of such stockholder approval of the Plan but each such grant
shall be subject in its entirety to such approval and no Award may be exercised,
vested or otherwise satisfied prior to the receipt of such approval. No
amendment or termination of the Plan may, without the consent of a Participant,
adversely affect the Participant’s rights under any outstanding Award.

 

14

 

 

16.Transfers Upon Death; Nonassignability.

 

(a)          A Participant may file with the Committee a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, upon the death of a Participant, outstanding Awards
granted to such Participant may be exercised only by the executor or
administrator of the Participant’s estate or by a person who shall have acquired
the right to such exercise by will or by the laws of descent and distribution.
No transfer of an Award by will or the laws of descent and distribution shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and with a copy of the will and/or such evidence as
the Committee may deem necessary to establish the validity of the transfer and
an agreement by the transferee to comply with all the terms and conditions of
the Award that are or would have been applicable to the Participant and to be
bound by the acknowledgments made by the Participant in connection with the
grant of the Award.

 

(b)          During a Participant’s lifetime, the Committee may, in its
discretion, pursuant to the provisions set forth in this clause (b), permit the
transfer, assignment or other encumbrance of an outstanding Option unless such
Option is an Incentive Stock Option and the Committee and the Participant
intends that it shall retain such status. Subject to the approval of the
Committee and to any conditions that the Committee may prescribe, a Participant
may, upon providing written notice to the Chief Financial Officer (or other
designated officer) of the Company, elect to transfer any or all Options granted
to such Participant pursuant to the Plan to members of his or her immediate
family, including, but not limited to, children, grandchildren and spouse or to
trusts for the benefit of such immediate family members or to partnerships in
which such family members are the only partners; provided, however, that no such
transfer by any Participant may be made in exchange for consideration. Any such
transferee must agree, in writing, to be bound by all provisions of the Plan.

 

17.Effective Date and Term of Plan.

 

The Plan shall become effective on the Effective Date, but the Plan (and any
grants of Awards made prior to stockholder approval of the Plan) shall be
subject to the requisite approval of the stockholders of the Company. In the
absence of such approval, such Awards shall be null and void. Unless earlier
terminated by the Board of Directors, the right to grant Awards under the Plan
shall terminate on the tenth anniversary of the Effective Date. Awards
outstanding at Plan termination shall remain in effect according to their terms
and the provisions of the Plan.

 

18.Applicable Law.

 

Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of Colorado,
without reference to its principles of conflicts of law.

 

19.Participant Rights.

 

(a)          No Participant shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment for
Participants. Except as provided specifically herein, a Participant or a
transferee of an Award shall have no rights as a stockholder with respect to any
shares covered by any Award until the date of the issuance of a Company Stock
certificate to him or her for such shares.

 

(b)          Determinations by the Committee under the Plan relating to the
form, amount and terms and conditions of grants and Awards need not be uniform,
and may be made selectively among persons who receive or are eligible to receive
grants and Awards under the Plan, whether or not such persons are similarly
situated.

 

15

 

 

20.Unfunded Status of Awards.

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award Agreement shall
give any such Participant any rights that are greater than those of a general
creditor of the Company.

 

21.No Fractional Shares.

 

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

22.Interpretation.

 

The Plan is designed and intended to the extent applicable, to comply with
Section 162(m) of the Code, and to provide for grants and other transactions
which are exempt under Rule 16b-3, and all provisions hereof shall be construed
in a manner to so comply. Awards under the Plan are intended to comply with Code
Section 409A to the extent subject thereto and the Plan and all Awards shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
effective date of the Plan. Notwithstanding any provision in the Plan to the
contrary, no payment or distribution under this Plan that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason of a
Participant’s termination of employment or service with the Company will be made
to such Participant until such Participant’s termination of employment or
service constitutes a “separation from service” (as defined in Code Section
409A). For purposes of this Plan, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Code Section 409A. If a participant is a “specified employee” (as defined in
Code Section 409A), then to the extent necessary to avoid the imposition of
taxes under Code Section 409A, such Participant shall not be entitled to any
payments upon a termination of his or her employment or service until the
earlier of: (a) the expiration of the six (6)-month period measured from the
date of such Participant’s “separation from service” or (b) the date of such
Participant’s death. Upon the expiration of the applicable waiting period set
forth in the preceding sentence, all payments and benefits deferred pursuant to
this Section 22 (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such deferral) shall be paid to such
Participant in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days, following such expired period, and any remaining
payments due under this Plan will be paid in accordance with the normal payment
dates specified for them herein.

 

 

* * * * * * * * 

Approved and adopted by the stockholders of the Company on November 16, 2012

 

16

 

 

 

 



 

 

 

 

